DISMISS and Opinion Filed March 6, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01234-CV

                 IN THE INTEREST OF D.J.M. AND P.T.M., CHILDREN

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-55829-2014

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Before the Court is the parties’ amended joint motion to dismiss the appeal. The parties

have informed the Court that they have settled their differences. Accordingly, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


181234F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF D.J.M. AND                    On Appeal from the 416th Judicial District
 P.T.M., CHILDREN                                 Court, Collin County, Texas
                                                  Trial Court Cause No. 416-55829-2014.
 No. 05-18-01234-CV                               Opinion delivered by Chief Justice Burns.
                                                  Justices Whitehill and Molberg
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Devon Lori Waters recover her costs of this appeal from
appellant Jose Madrigal, Jr.


Judgment entered March 6, 2019




                                            –2–